ACCRUED COMPENSATION CONVERSION AGREEMENT

This Accrued Compensation Conversion Agreement (the “Agreement”) is made and
entered into this 25th day of April, 2018 (the “Effective Date”) by and between
Trevor Allen, Chief Executive Officer of Lans Holdings, Inc. (the “Executive”),
and Lans Holdings, Inc., a Nevada corporation (the “Company”).

WHEREAS, the Company acknowledges that as of the Effective Date it owes the
Executive Accrued Compensation (as defined below); and,

WHEREAS, the Company’s Board of Directors (the “Board”) has determined it to be
in the best interest of the Company to allow the Executive to convert up to one
hundred percent (100%) of the Accrued Compensation into 6,000 shares of Series C
Preferred Stock of the Company (the “Shares”); and

WHEREAS, the Executive agrees to accept in lieu of the Accrued Compensation the
Shares, understands that the Shares may be deemed compensation for federal
income tax purposes and that the Company may have a withholding obligation with
respect to such compensation.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereby agree as follows:

1. “Accrued Compensation” shall mean $150,000.00, which represents all monies
earned or accrued by the Executive, from November 15, 2016 through April 25th,
2018 but not paid to the Executive by the Company as of the Effective Date.

 

2. The Shares. The Executive agrees to convert the Accrued Compensation into the
Shares, by delivering an executed copy of this Agreement to the Company pursuant
to Section 5.

3. Consideration and Payment of Taxes.

3.1 The Executive and the Company shall each seek legal and accounting advice
regarding all federal tax consequences of the Executive’s conversion of the
Accrued Compensation to Shares.

3.2 Prior to or contemporaneously with the actual conversion of the Accrued
Compensation to Shares, the Company shall pay directly to the Internal Revenue
Service on behalf of the Executive any and all amounts owed to it as a result of
the conversion, including Executive’s portion of withholding, payroll and social
security taxes, as additional compensation.

4. Acceptance and Waiver. The Executive acknowledges that (a) he is accepting
the Shares in lieu of payment by the Company of the Accrued Compensation in
immediately available funds, (b) he waives all right to receive the Accrued
Compensation in immediately available funds, and (c) upon receipt of the Shares,
he has received all amounts owed to him/her by the Company as of April 25, 2018,
except any outstanding expenses still to be submitted.

 

  

 

 

5. Notices and Addresses.  All notices, acceptance and any other acts under this
Agreement shall be in writing, and shall be sufficiently given if delivered to
the addresses in person, by Federal Express or similar courier delivery or by
facsimile delivery, as follows:

Executive:

At the address designated on the signature page of this Agreement.

 

The Company:

Lans Holdings, Inc.

Attn: Legal

 

or to such other address as either of them, by notice to the others may
designate from time to time. The transmission confirmation receipt from the
sender's facsimile machine shall be conclusive evidence of successful facsimile
delivery. Time shall be counted to, or from, as the case may be, the delivery in
person or by mailing.

6. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
oral and written agreements between the parties hereto with respect to the
subject matter hereof. This Agreement may not be changed, waived, discharged, or
terminated orally but, rather, only by a statement in writing signed by the
party or parties against which enforcement or the change, waiver, discharge or
termination is sought.

 

7. Section Headings.  Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Agreement.

 

8. Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

9. Choice of Law and Jurisdiction.  This Agreement shall be governed by the laws
of the State of Nevada. Each of the parties consents to the jurisdiction of the
applicable State or Federal Court located in Clark County, Nevada in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
nonconveniens to the bringing of any such proceeding in such jurisdictions.

 

10. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

11. Benefit.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto.

 

 2 

 

 

IN WITNESS WHEREOF, this Agreement is entered into as of the date first set
forth above.

        LANS HOLDINGS, INC.               By:   /s/ Anthony Ribas    

Anthony Ribas

Title:  President

   

 

        EXECUTIVE               By:   /s/ Trevor Allen    

Trevor Allen

Address:

City:
Postal: 

   



 3 

 

 